Citation Nr: 0930043	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-38 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disorder, 
claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in January 1976 after 20 
years of active duty service.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in December 2007 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  Neither glaucoma nor cataracts were observed during 
active duty or for many years after active duty service.  

2.  The Veteran's glaucoma and cataracts are not related to 
his service-connected diabetes mellitus.  


CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated by active 
duty, and is not proximately due to service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in March 2002, the amendment 
is not applicable to the current claim. 

In this case, the Veteran has been service-connected for 
diabetes mellitus since a rating decision in February 2003, 
although the disorder itself has been manifest since at least 
as early as October 1996.  When he submitted a claim for 
entitlement to service connection for an eye disorder in 
March 2002, he asserted that it was a secondary result of his 
service-connected diabetes mellitus.  As his diabetes is now 
service-connected, the Board will consider the eye disorder 
claim on both a direct and secondary basis.

	As the Veteran primarily attributes his eye disorder to his 
diabetes mellitus, the Board considers this aspect first.  In 
this case, the treatment records in the file reflect that he 
has been regularly treated for cataracts and chronic open 
angle glaucoma (COAG) with damage to the optic nerve in the 
left eye since at least October 1995.  However, none of these 
treatment records attribute either of his eye disorders to 
diabetes mellitus.  
	
	In November 2002, the Veteran underwent a VA examination and 
was diagnosed with COAG in both eyes and a cataract in the 
right eye; however, no evidence of diabetic retinopathy was 
observed.  At that time, the examiner did not offer an 
opinion as to whether either of these disorders were due to 
diabetes mellitus.  
	
	The record includes VA outpatient treatment records from 2005 
and 2006, however, the next eye evaluation was not until an 
outpatient ophthalmology consultation in April 2007.  His 
history of COAG and diabetes mellitus was noted, but no 
diabetic retinopathy was observed.  
	
	Pursuant to the Board's remand in December 2007, the Veteran 
underwent a second VA examination in August 2008.  There, the 
examiner diagnosed cataracts and refractive error with blurry 
vision; otherwise, the eye examination was substantially 
normal.  The examiner opined that it was less likely than not 
that blurry vision was a result of diabetes.  Rather, the 
examiner attributed the complaints of blurry vision to a 
shift in eyeglasses prescription.  
	
	While the examiner acknowledged that diabetes mellitus was 
thought to have some association with advancing cataracts, 
"this theory has been unproven to this point."  A 
reasonable reading of this opinion os that there is no 
relationship between cataracts and diabetes mellitus.  
	
	However, since the VA examiner did not provide an opinion 
about the relationship between the Veteran's glaucoma and 
diabetes mellitus, the Board referred this question to an eye 
specialist in May 2009.  In June 2009, an eye specialist 
provided the opinion that was "very unlikely" that glaucoma 
was due to diabetes mellitus.
	
	In arriving at this opinion, the specialist noted that the 
Veteran showed no notable glaucoma progression from 1997 to 
2002, his pressure readings were well controlled, and an MRI 
ruled out any orbital or optic nerve lesions.  While the 
specialist pointed out that diabetes can cause one type of 
glaucoma (known as neovascular glaucoma), the clinical 
records did not indicate any evidence of this disorder.  
	
	The specialist also noted tangentially that it was possible 
that the symptoms in the left eye may be due to non-glaucoma 
related reasons.  A reasonable reading of this opinion is 
that glaucoma (COAG) is not attributable to diabetes 
mellitus.
	
	The Board finds that the VA examination and the specialist's 
opinion are adequate for evaluation purposes.  Specifically, 
the examiner reviewed the claims file, interviewed the 
Veteran, and conducted a physical examination.  While the 
specialist did not examine the Veteran herself, the record 
(which she reviewed) was sufficient for her to provide an 
adequate opinion.  
	
	There is no indication that the either physician was not 
fully aware of the Veteran's past medical history or that 
they misstated any relevant fact.  Moreover, there is no 
contradicting medical evidence of record.  Therefore, the 
Board finds the opinions from the VA examiner and the eye 
specialist to be of great probative value.
	
The Board has also considered the statements by the Veteran 
asserting that his eye disorders are related to his service-
connected diabetes mellitus.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  See Layno, 6 Vet. App. at 470.  
However, conditions such as cataracts and glaucoma are not 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  

On the other hand, competent evidence has been provided by 
the medical personnel who have examined or treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  The Board 
attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright, 2 Vet. App. at 25.  
Therefore, the evidence does not indicate that the Veteran's 
eye disorders are related to his service-connected diabetes 
mellitus.  
	
	Next, the Board will consider whether the Veteran's eye 
disorders are attributable to active duty service on a direct 
basis.  On this matter, his service treatment records 
indicate that, in August 1969, he complained of slight pain 
in his left eye; however, no follow-up treatment was noted.  
Next, in December 1971, an eye examination revealed corneal 
abrasions, leading to a diagnosis of herpetic corneal 
keratitis.  COAG or cataracts, however, were not noted at 
that time.  
	
	In any event, a physical examination in May 1972 indicated 
that this corneal eye disorder had resolved with no 
complications or sequela.  Finally, another physical 
examination in May 1975, the most recent prior to the 
Veteran's retirement the following year, did not note any 
eye-related disorders.  
	
	Next, post-service evidence does not indicate the presence of 
an eye disorder until October 1995.  In this case, the Board 
emphasizes the multi-year gap between discharge from active 
duty service (1976) and the first indications of an eye 
disorder in 1995 (approximately a nineteen year gap).  
	
	Moreover, while the Veteran is competent to provide 
statements asserting a continuity of symptomatology since 
active duty, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006), he has not made any such assertions here.  Even 
so, in view of the multi-year gap between discharge from 
active duty service (1976) and initial reported symptoms 
related to an eye disorder in approximately 1995.  The Board 
finds any such recollections as to symptoms experienced in 
the distant past, made in connection with a claim for 
benefits, to be less probative than the clinical evidence of 
record.  
	
	Therefore, continuity has not here been established, either 
through the competent evidence or through his statements. See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
evidence does not attribute the Veteran's eye disorders to 
active duty.  No treating or examining health care 
professional has ever established or suggested such a 
relationship and the Veteran has ever asserted one.  
Therefore, the evidence does not support a finding of medical 
nexus.
	
In sum, in the absence of any complaints during service or 
for many years thereafter, and no nexus between current 
complaints and active duty, the evidence does not support a 
grant of service connection on a direct basis.  As such, the 
appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was substantially satisfied by 
way of a letter sent to the Veteran in June 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  

The June 2006 letter did not provide notice of secondary 
service connection regulations contained in 38 C.F.R. § 3.310 
(2008), as he was not service connected for any disorder at 
the time of his original claim.  However, the Board concludes 
that the Veteran was not prejudiced by this notice defect.  

Here, the Veteran was subsequently informed of what was 
required to support a claim for an eye disorder to include as 
secondary to his service-connected diabetes mellitus.  
Moreover, his statements in his February 2004 Notice of 
Disagreement indicate that he understood what he was required 
to show to support this claim.  Thereafter, the claim was 
readjudicated in September 2004 and February 2009.  
Therefore, the Board concludes that he was not prejudiced by 
the lack of this notice in the June 2002 letter.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  
 
Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and service treatment records.  Moreover, the Veteran 
submitted private treatment records.    

Next, specific VA medical opinions pertinent to the issue on 
appeal were obtained in November 2002 and August 2008.  
Additionally, an eye expert submitted an additional opinion 
in June 2009.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for an eye disorder, claimed as secondary 
to service-connected diabetes mellitus, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


